Citation Nr: 0012508	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-03 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for diabetes mellitus claimed to have been incurred or 
aggravated as a result of Department of Veterans Affairs (VA) 
medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel
INTRODUCTION

The veteran had active service from November 1945 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 1997.  At his hearing before a hearing officer in 
October 1998, the veteran contended that medication 
prescribed by VA, specifically, prednisone, caused cataracts.  
This claim has not been considered by the RO, and is referred 
to the RO for initial consideration.


FINDINGS OF FACT

1.  The veteran currently has a diagnosis of insulin 
dependent diabetes mellitus.  

2.  During a hospitalization in May 1994, and before and 
after that hospitalization, the treatment regimen provided by 
VA for the veteran's chronic obstructive pulmonary disease 
included prednisone and other steroids.

3.  There is medical evidence of record indicating that 
prednisone use may cause diabetes mellitus to increase in 
severity.


CONCLUSION OF LAW

The claim of entitlement to compensation for diabetes 
mellitus, claimed as a result of VA treatment with 
prednisone, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Jones v. West, 12 Vet. App. 460 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in substance, that he was treated with 
high doses of prednisone during a VA hospitalization in May 
1994, which caused him to develop insulin-dependent diabetes 
mellitus.  He maintains that although diabetes mellitus had 
been diagnosed earlier, insulin had not been required prior 
to that hospitalization, and he has required insulin ever 
since.  A veteran who suffers an injury, or an aggravation of 
an injury, as the result of VA hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. § 
1151 (West 1991); 38 C.F.R. § 3.358 (1999).  (Although the 
statute was amended, effective in October 1997, to require 
negligence on the part of the VA, the veteran's claim was 
filed in January 1997; hence, his case is not affected by 
that amendment.  VAOPGCPREC 40-97, 63 Fed. Reg. 31623 (1998).  
Thus, the old version of section 1151 controls the 
disposition of this appeal.

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, 13 Vet. App. 75 
(1999).  For a claim to be well grounded under the pre-
amendment version of 38 U.S.C.A. § 1151, the appellant must 
provide:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, or medical or surgical treatment; and (3) 
medical evidence of a nexus between that asserted injury or 
disease and the current disability.  Jones v. West, 12 Vet. 
App. 460 (1999).

Concerning the first element of a well-grounded claim, 
current disability, a VA examination in January 1999 included 
a diagnosis of diabetes mellitus.  It was noted that the 
veteran took insulin on a sliding scale.  In addition, a VA 
hospitalization in June 1996 included a diagnosis of insulin-
dependent diabetes mellitus.  Consequently, that element is 
satisfied.  As to the second element, injury due to 
hospitalization or treatment, the veteran contends that he 
was treated with excessively high doses of prednisone, which 
caused diabetes mellitus to progress to the insulin-dependent 
stage, during a May 1994 hospitalization.  The hospital 
summary shows that he was in fact treated with prednisone 
during that hospitalization.  Although a note from a VA 
physician, dated in May 1997, indicated that the dosage would 
have been within an acceptable range, it must be pointed out 
that the law in effect at the time the veteran filed his 
claim did not require negligence.  Thus, the dosage of 
prednisone need not be "excessive," and the element of 
"injury" is satisfied.

The final element requires medical evidence of a nexus 
between the administration of prednisone and the development 
or aggravation of diabetes mellitus.  Medical evidence of 
record includes a June 1996 memorandum from a VA physician 
which noted that insulin resistance and Type II diabetes 
mellitus may appear for the first time or be exacerbated with 
the use of steroids, depending on the dose of the medication 
as well as other coexisting factors.  The hyperglycemic state 
would be expected to improve after the steroids were tapered 
off, although, depending on coexisting factors, it could 
continue to deteriorate.  

In addition, at his hearing before a hearing officer in 
October 1998, the veteran submitted a package insert 
pertaining to prednisone, which noted, under "ADVERSE 
REACTIONS," "manifestations of latent diabetes mellitus" 
and "increased requirements of insulin or oral hypoglycemic 
agents in diabetics."

The veteran also underwent a VA examination in January 1999, 
which noted a history, as reported by the veteran, of 
borderline diabetes diagnosed in April 1994; a high dose of 
prednisone during a May 1994 hospitalization which triggered 
hyperglycemia requiring insulin; and the continuation of 
insulin since his discharge from that hospitalization.  He 
also stated that he never went completely off prednisone.  
The assessment was adult-onset diabetes mellitus on insulin.  
The examiner noted that the veteran had previously had a 
diagnosis of non-insulin dependent diabetes mellitus, and 
could temporarily require insulin during events such as 
prednisone treatment.  The veteran had gone on high-dose 
prednisone for his chronic obstructive pulmonary disease, 
which, as a routine matter, was temporarily treated with a 
high dose of glucocorticoids.  When that occurred, then a 
diabetic person would require insulin, even though he had not 
previously.  However, this was temporary, and as soon as the 
prednisone was discontinued, the insulin would no longer be 
required.  He explained that this was because the 
glucocorticoids increased gluconeogenesis, which he described 
as a way of producing or making carbohydrates.  The veteran, 
"just like any other patient," did have hyperglycemia and 
required insulin when he was on prednisone, and "he was off 
and on prednisone requiring insulin still after many years."  
However, the examiner did not think that giving him high-dose 
prednisone caused him to become diabetic.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "Court") has held that where general medical 
evidence, such as articles or treatises, "discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion," the nexus requirement 
has been satisfied.  Wallin v. West, 11 Vet. App. 509, 514 
(1998) (quoting Sacks v. West, 11 Vet. App. 314, 317 (1998).  
Here, the generic medical evidence is sufficient because it 
establishes that there is a possible relationship between the 
use of prednisone, which the evidence shows was prescribed 
and/or administered by VA, and aggravation of diabetes 
mellitus.  In this regard, in determining whether a claim is 
well grounded, the supporting evidence is presumed to be 
true.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Accordingly, the Board finds that the veteran has submitted a 
well-grounded claim.


ORDER

The claim of entitlement to compensation for diabetes 
mellitus, claimed to have resulted from VA treatment with 
prednisone, is well grounded.  To this extent only, the 
appeal is granted.


REMAND

The most recent supplemental statement of the case issued in 
February 1999 reflects that the RO denied the veteran's 
section 1151 claim on the basis of no negligence by VA.  
Section 1151 of 38 U.S.C.A. was amended by Congress with the 
passage of Public Law 104-204, the VA and Housing and Urban 
Development, and Independent Agencies Appropriations Act of 
1997, 110 Stat. 2874, 2926 (Sep. 26, 1996).  Section 422(a) 
of that act amended 38 U.S.C.A. § 1151 to provide, in effect, 
that compensation on the basis of disability as a result of 
VA medical treatment would be payable only where disability 
was due to fault on the part of VA or an event not reasonably 
foreseeable.  However, the amended provisions of section 1151 
are not for application in this case because the veteran's  
section 1151 claim was filed in January 1997.  As noted 
above, VA's General Counsel has specifically held that the 
old version of section 1151 applies to all claims filed 
before October 1, 1997.  See VAOPGCPREC 40-97, 63 Fed. Reg. 
31623 (1998).  Thus, the old version of section 1151 controls 
the disposition of this appeal.

In pertinent part, the version of 38 U.S.C.A. § 1151 that 
controls the outcome of this case provides that in the 
absence of a veteran's own willful misconduct, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service connected.  Hence, 
although the revised regulatory section, 38 C.F.R. § 3.358(c) 
(3), provides that compensation under section 1151 will not 
be payable for the "necessary consequences" of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, a fault-based, 
i.e., negligence, standard is not for application in this 
case.

Consequently, in order to accord due process, and avoid any 
prejudice to the appellant, the Board must remand this case 
for readjudication.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, this case is REMANDED to the RO for the 
following development:

The RO must readjudicate the veteran's 
section 1151 claim in accord with the 
directives of this remand, as detailed 
above.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.
Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 



